Exhibit32.2 CERTIFICATION PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002, 10 U.S.C. SECTION 1350 I, G. Hunter Haas, in compliance 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, hereby certify that, the Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2012 (the “Report”) filed with the Securities and Exchange Commission: 1. fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. It is not intended that this statement be deemed to be filed for purposes of the Securities Exchange Act of 1934 August 14, 2012 /s/ Hunter Haas G. Hunter Haas, President and Chief Financial Officer
